Citation Nr: 0702322	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased disability rating for 
service-connected torn meniscus of the left knee, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979 and from August 1980 to August 1983. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (the RO).

Procedural history

In a May 2002 decision, service connection was granted for a 
torn meniscus of the left knee, and a 20 percent disability 
rating was assigned effective October 6, 1999.  The veteran 
expressed disagreement with the assignment of the 20 percent 
disability rating and later perfected an appeal on that 
matter.

In an April 2005 rating decision, direct service connection 
was denied for a right knee disability.  The veteran 
perfected an appeal as to that denial.

In July 2006, the Board remanded the two issues on appeal for 
the veteran to be scheduled for a Travel Board hearing.

In October 2006, the veteran presented oral testimony at a 
Travel Board hearing held at the RO before the undersigned 
Veterans Law Judge, a transcript of which has been associated 
with the veteran's VA claims folder.



Remanded issue

The issue of an increased rating for the left knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Issue not on appeal

In a March 2004 rating decision, an increased rating for 
coronal nevus and angle recession with associated floaters in 
the left eye due to trauma was denied.  To the Board's 
knowledge, the veteran has not disagreed with the rating 
decision, and that matter is therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran currently has a right knee disability.

2.  The veteran had a right knee injury in service from 
parachute jumps.

3.  The competent medical evidence of record indicates that 
the veteran's right knee disability is related to his 
military service.


CONCLUSION OF LAW

A right knee disability was incurred in military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for a right knee 
disability.

The veteran is seeking service connection for a right knee 
disability.  As is described elsewhere in this decision, the 
remaining issue on appeal, entitlement to an increased rating 
for a left knee disability, is being remanded for further 
evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

With respect to this claim, a VCAA letter was sent to the 
veteran and to his representative by the RO in January 2005.  
The veteran and his representative have not contended that 
VCAA notice was in any way inadequate.  

As is discussed below, the Board's decision has resulted in 
allowance of service connection for a right knee disability.  
Although it is not the Board's responsibility to assign a 
disability rating and effective date therefor, the Board 
notes that the RO provided notice under Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding a disability rating and 
effective date in an October 2006 letter.  The Board is 
confident that should additional notice be required, such 
will be provided to the veteran.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

Analysis

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As for Hickson element (1), current disability, a March 2005 
VA examiner that the veteran had a positive McMurray's sign, 
which could be a meniscal tear.  A January 2005 VA treatment 
record reflects that the veteran had right knee pain 
secondary to a meniscal tear.  May 2005 VA treatment records 
show that the veteran had a "known" meniscal tear in the 
right knee; an assessment of right-knee soft-tissue sprain 
was made.  August 2005 VA treatment records reveal as 
assessment of "possible" meniscal tear, and chronic right 
knee pain secondary to internal derangement.  

Although the recent medical evidence is somewhat unclear 
concerning its precise nature, there appears to be no 
question that a right knee disability currently exists. 
Hickson element (1) has been satisfied.

Moving to Hickson element (2), in-service injury or disease, 
the Board will separately address disease and injury.  There 
is no evidence of disease, that is to say a diagnosed right 
knee disability, in service.  

Turning to the matter of in-service injury, the veteran 
alleges that he injured his right knee as a result of 
multiple parachute jumps.  The official record confirm this; 
the veteran's service personnel records reflect that he 
underwent basic airborne training during his second period of 
active service and that he received the Parachute Badge.   

The service medical records do not document a right knee 
injury, but these record do indicate left knee problems.  
Indeed, service connection for a left knee disability was 
granted based on an in-service left knee injury from 
parachuting.  It would be illogical to conclude that the 
veteran's right knee was not subjected to the same stresses 
as the left knee.  Resolving doubt in the veteran's favor, 
the Board finds that the evidence is at least in equipoise as 
to an in-service injury.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006).  Hickson element (2) has been 
satisfied.

 Moving to Hickson element (3), medical nexus, there is only 
one medical nexus opinion of record.  The March 2005 VA 
examiner opined that the veteran's right knee pain is at 
least as likely as not due to military service.  The examiner 
noted that the veteran was a paratrooper, which required him 
to land on his knees.  The Board observes that in connection 
with this opinion the VA examiner apparently reviewed the 
veteran's claims file.  

In short, this medical opinion, fairly read, is sufficient to 
establish a nexus between the veteran's current right knee 
disability and the in-service injury from parachuting.  There 
is no competent medical evidence indicating that the 
veteran's current right knee disability is not related to the 
in-service injury from parachuting.  Hickson element (3) has 
therefore also been met.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for a right knee disability.  Accordingly, the 
Board concludes that the relevant and probative evidence of 
record establishes that his right knee disability was 
incurred in service.  The benefit sought on appeal is 
accordingly allowed.


ORDER

Service connection for a right knee disability is granted.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected torn meniscus of the left knee, currently 
evaluated as 20 percent disabling.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.

Reasons for remand

VA examination

At the October 2006 hearing, the veteran testified that his 
left knee disability had recently worsened.  See October 2006 
hearing transcript, page 3.  Under the circumstances here 
presented, the Board believes that a current medical 
examination for the veteran's right knee disability is 
necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

VA medical records

At the October 2006 hearing, the veteran testified that he 
was currently receiving treatment from the Jamaica Plain VAMC 
and that he would be receiving treatment from the Causeway 
Street (Boston) VAMC.  See October 2006 hearing transcript, 
pages 4, 12, and 19.  [The veteran's testimony reflects that 
he recently switched from treatment at the Northampton VAMC 
to the Jamaica Plain VAMC.  
Id at 5, 12.]  Recent medical records from these facilities 
need to be obtained.  

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should request all additional 
treatment records not already of record 
pertaining to the veteran from the 
Northampton VAMC (in particular from 
September 2005 to the present), the 
Jamaica Plain VAMC, and the Causeway 
Street (Boston) VAMC.  Any such treatment 
records so obtained should be associated 
with the veteran's VA claims folder.

2.  VBA must arrange for the veteran to 
undergo an examination to determine the 
severity of his service-connected left 
knee disability.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim for an increased rating for his 
service-connected left knee disability.  
If the decision remains unfavorable to 
the veteran, a supplemental statement of 
the case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


